Citation Nr: 1745649	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity (BLE) venous insufficiency with hyperpigmentation, to include as due to a service-connected disability.  

2.  Entitlement to service connection for a left knee disability, to include as due to service-connected right knee disability.  

3.  Entitlement to service connection for a left foot disability, not including pes planus, to include as due to a service-connected disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2014 rating decision, in pertinent part, denied service connection for BLE venous insufficiency (previously referred to as bilateral knee swelling), left foot disability (previously referred to as left foot injury), and a TDIU.  The May 2015 rating decision, in pertinent part, denied service connection for a left knee disability (previous referred to as left total knee replacement), and continued the denial of service connection for BLE venous insufficiency and left foot disability.  

The Board notes that in addition to a left total knee replacement, the Veteran has been assessed with degenerative joint disease of the left knee.  The Veteran has also been diagnosed with multiple left foot disabilities including hallux limitus, osteoarthritis, Morton's neuroma, and pes planus (currently service-connected).  See July 2014 Private Treatment records.  Accordingly, the Board has recharacterized the claims as indicated on the cover page to encompass all the Veteran's left knee and left foot infirmities (except for pes planus which is already service connected).  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2011, an informal hearing conference was conducted before a Decision Review Officer (DRO).  A report of that conference has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims for service connection for BLE venous insufficiency and a left foot disability, he was examined for compensation and pension purposes in March 2014.  The VA examiner ultimately assessed the Veteran with a peripheral vascular disease and found left foot disabilities consisting of Morton's syndrome, slight cortical thickening of the second metatarsal, and retro calcaneal and plantar calcaneal spurs.  Regarding the Veteran's BLE venous insufficiency, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Regarding the Veteran's left foot disability, the examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  

The Board finds, however, that the examiner ultimately failed to provide both direct service connection and aggravation opinions as to the Veteran's claim for BLE venous insufficiency.  The examiner also failed to provide a secondary service-connection opinion as to whether the Veteran's service-connected disabilities caused or aggravated his left foot disability.  Therefore, remand is required for additional VA examinations and opinions regarding the etiology of BLE venous insufficiency and left foot disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Regarding the Veterans claim for service connection for left knee disability, he was afforded VA examinations in March 2014 and April 2015.  The VA examiners, however, did not provide an etiological opinion.  Therefore, in December 2016, the AOJ procured an addendum opinion to assess the etiology of the Veteran's left knee disability.  After review of the record, the VA examiner opined that the left knee disability was less likely than not proximately due to or aggravated by the Veteran's service-connected disability.  The examiner explained that the onset of symptomatic left knee osteoarthritis after his right total knee replacement is not attributed to post-surgical status; it is attributed to advancing age and morbid obesity.  

The VA examiner, however, did not provide an opinion regarding direct service connection.  The Board notes that such an opinion is necessary when, as in this case, the Veteran asserts that left knee problems began during service, as a result of heavy lifting and marching.  See January 2017 VA Form 9; Robinson, 557 F.3d at 1355.  Accordingly, on remand, an additional VA examination and opinion is required to assess direct service connection for the Veteran's left knee disability. 

The Board notes that consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the claims for service connection for BLE venous insufficiency,  left foot disability, and left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, remand of the inextricably intertwined TDIU claim is also required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the above records request has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his BLE venous insufficiency.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

a)  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's BLE venous insufficiency had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's BLE venous insufficiency is proximately due to or caused by the Veteran's service-connected disabilities or is otherwise aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected disabilities.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the above records request has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his left foot disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed left foot disability (not including pes planus) is proximately due to or caused by the Veteran's service-connected disabilities or is otherwise aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected disabilities.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the above records request has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his left knee disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's left knee disability had its onset during active service, or is otherwise related to active service.

In formulating the opinion, the examiner must specifically consider and discuss the Veteran's statements that he pushed both knees beyond limits with carrying heavy loads while marching and that this heavy lifting caused problems to both knees.  See January 2017 VA Form 9.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




